BORGWARNER EMPLOYEES RETIREMENT SAVINGS PLAN (As Amended and Restated Effective as of January 1, 2006) TABLE OF CONTENTS Page ARTICLE 1INTRODUCTION1 Section 1.01Establishment, Effective Date and Title of Plan1 Section 1.02Purpose of Plan Section 1.03Intent of Plan1 Section 1.04Appendices and Supplements1 ARTICLE 2DEFINITIONS2 Section 2.01Actual Contribution Percentage2 Section 2.02Actual Deferral Percentage2 Section 2.03Administrative Services Provider3 Section 2.04After-Tax Contributions3 Section 2.05Authorized Leave of Absence3 Section 2.06Before-Tax Contributions3 Section 2.07Beneficiary3 Section 2.08Code3 Section 2.09Committee3 Section 2.10Common Stock3 Section 2.11Company3 Section 2.12Company Matching Contributions4 Section 2.13Company Retirement Account4 Section 2.14Company Retirement Contributions4 Section 2.15Compensation4 Section 2.16Effective Date4 Section 2.17Eligible Employee4 Section 2.18Employee5 Section 2.19Employment Commencement Date5 Section 2.20ERISA5 Section 2.21Forfeiture5 Section 2.22Highly Compensated Employee6 Section 2.23Hour of Service6 Section 2.24Investment Funds or Funds6 Section 2.25One Year Period of Severance6 Section 2.26Participant6 Section 2.27Payroll Period6 Section 2.28Permanent Disability6 Section 2.29Plan6 Section 2.30Plan Administrator7 Section 2.31Plan Sponsor7 Section 2.32Plan Year7 Section 2.33Reemployment Commencement Date7 Section 2.34Related Employer7 Section 2.35Retiree Health Account7 Section 2.36Rollover Contributions7 Section 2.37RSP Account7 Section 2.38Savings Account7 Section 2.39Severance from Service Date8 Section 2.40Trust8 Section 2.41Trustee8 Section 2.42Unvested Portion8 Section 2.43Valuation Date8 Section 2.44Vested Portion9 Section 2.45Year of Vested Service9 ARTICLE 3PARTICIPATION10 Section 3.01Commencement of Participation in Company Retirement Account and Savings Account10 Section 3.02Commencement of Participation in the Retiree Health Account10 Section 3.03Participation After One Year Period of Severance10 Section 3.04Participation Upon Return from Authorized Leave of Absence (Including Layoff Status with Recall Rights)11 Section 3.05Designation of Beneficiary11 Section 3.06Transfer from and to a Tax-Qualified Defined Benefit Pension Plan or Tax-Qualified Defined Contribution Plan of a Related Employer.11 ARTICLE 4CONTRIBUTIONS TO COMPANY RETIREMENT ACCOUNT12 Section 4.01Company Retirement Contributions12 ARTICLE 5CONTRIBUTIONS TO SAVINGS ACCOUNT13 Section 5.01Authorization of Before-Tax Contributions.13 Section 5.02Authorization of After-Tax Contributions14 Section 5.03Before-Tax Contribution and After-Tax Contribution Deductions14 Section 5.04Change in Rate of Before-Tax Contributions and After-Tax Contributions15 Section 5.05Suspension/Resumption of Before-Tax Contributions and After-Tax Contributions15 Section 5.06Company Matching Contributions to Savings Account15 ARTICLE 6CONTRIBUTIONS TO RETIREE HEALTH ACCOUNT15 Section 6.01Authorization of Before-Tax Contributions15 Section 6.02Amount of Company Matching Contributions to a Participant’s Retiree Health Account16 ARTICLE 7LIMITATIONS ON CONTRIBUTIONS TO THE PLAN17 Section 7.01Limitation on Amount of Company Retirement Contributions and Company Matching Contributions17 Section 7.02Yearly Limitations on Before-Tax Contributions17 Section 7.03Maximum Annual Additions to RSP Account18 Section 7.04Prior Year ADP Testing19 Section 7.05Prior Year ACP Testing20 ARTICLE 8ROLLOVER AND TRANSFER CONTRIBUTIONS21 Section 8.01Transfer of Assets21 Section 8.02Rollover and Direct Transfer Contributions21 Section 8.03Transfer of Employment Within the Company21 ARTICLE 9INVESTMENT OF ACCOUNTS22 Section 9.01Establishment of Funds22 Section 9.02Investment in Funds22 Section 9.03Investment of RSP Account23 Section 9.04Investment of Company Matching Contributions Made in Common Stock23 Section 9.05Change in Participant’s Investment Election of Future Contributions23 Section 9.06Change in Participant’s Investment Election on the Balance of the Participant’s Account23 Section 9.07Voting of the BorgWarner Inc. Stock Fund24 Section 9.08Tender Offers for Common Stock24 Section 9.09Other Rights in the BorgWarner Inc. Stock Fund25 Section 9.10Limitation of Liability of Fiduciaries25 Section 9.11Method of Valuation of RSP Account26 Section 9.12Forfeitures26 Section 9.13Date of Adjustments26 ARTICLE 10LOANS AND IN-SERVICE WITHDRAWALS27 Section 10.01Loans to Participants27 Section 10.02Withdrawals from Balance in the Participant’s Savings Account Attributable to After-Tax Contributions, Rollover Contributions, and Amounts Transferred to the Savings Account Pursuant to Section 8.0129 Section 10.03Withdrawals from Balance in the Participant’s Savings Account Attributable to Before-Tax Contributions—Participants Over Age 59½29 Section 10.04Withdrawals from Balance in the Participant’s Savings Account Attributable to Before-Tax Contributions—Hardship Withdrawals For Participants Under Age 59½30 Section 10.05General In-Service Withdrawal Rules31 ARTICLE 11ELIGIBILITY FOR BENEFITS32 Section 11.01Benefits Upon Severance from Employment (Except by Reason of Death)32 Section 11.02Benefits Upon Death of Participant (Prior to Commencement of Installment Distributions)32 Section 11.03Determination of Retiree Health Account Benefits33 Section 11.04Amendment to Vesting Schedule33 Section 11.05Period of Severance34 ARTICLE 12DISTRIBUTION OF BENEFITS34 Section 12.01Request for Distribution34 Section 12.02Methods of Distribution35 Section 12.03Treatment of Company Retirement Account and Savings Account in Installment Distributions37 Section 12.04Commencement of Distribution37 Section 12.05Deferral of Distribution – Minimum Required Distributions38 Section 12.06Distribution to Alternate Payee Pursuant to Qualified Domestic Relations Order43 Section 12.07Direct Rollovers43 Section 12.08Suspension of Benefits Upon Reemployment of Participant45 Section 12.09Payment of Benefits from Retiree Health Account45 ARTICLE 13THE TRUST46 Section 13.01Establishment of Trust46 Section 13.02Appointment of Trustee46 Section 13.03Interest in Fund Governed by Terms of the Plan46 ARTICLE 14ADMINISTRATION47 Section 14.01Allocation of Fiduciary Duties47 Section 14.02Establishment of the Committee47 Section 14.03Appointment and Duties of Plan Administrator47 Section 14.04Powers and Duties of the Committee47 Section 14.05The Committee Direction on Payments49 Section 14.06Actions by the Committee49 Section 14.07No Compensation49 Section 14.08Records of the Committee49 Section 14.09Information from Participant49 Section 14.10Notification of Participant’s Address49 Section 14.11Claims Procedure49 Section 14.12Qualified Domestic Relations Order Procedure51 Section 14.13Expenses52 ARTICLE 15GENERAL PROVISIONS52 Section 15.01Nonalienation of Benefits52 Section 15.02Payment to Incapacitated Participant or Beneficiary53 Section 15.03Payment Because of Inability to Locate Participant or Beneficiary53 Section 15.04Actions by the Committee54 Section 15.05Plan for Exclusive Benefit of Participant and Beneficiary54 Section 15.06No Contract of Employment54 Section 15.07Indemnification of the Committee and Plan Administrator54 Section 15.08Change in Business54 Section 15.09USERRA54 Section 15.10Plan Administered According to Law55 Section 15.11Gender, Number and Context55 Section 15.12Qualification Intended55 Section 15.13Amendment and Restatement of the Plan Conditioned Upon Qualification55 Section 15.14Top Heavy Plan Provisions55 ARTICLE 16AMENDMENTS AND TERMINATION59 Section 16.01Plan Sponsor’s Right to Amend Plan59 Section 16.02Termination of Plan or Discontinuance of Contributions59 Section 16.03Distribution on Termination of Plan60 ARTICLE 17SUCCESSOR, PLAN MERGER, CONSOLIDATION OR TRANSFER OF ASSETS60 Section 17.01Successor60 Section 17.02Plan Merger, Consolidation or Transfer of Assets to Other Qualified Plans60 APPENDIX
